Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 1 of 12 Page ID #:207



    1 Eric Honig (CSBN 140765)                   ERIC D. SHEVIN (CSBN 160103)
      LAW OFFICE OF ERIC HONIG                   Shevin Law Group
    2 A Professional Law Corporation             15260 Ventura Boulevard, Suite 1400
      P.O. Box 10327                             Sherman Oaks, California 91403
    3 Marina del Rey, CA 90295                   eric@shevinlaw.com
      erichonig@aol.com                          tel. 818-784-2700
    4 Telephone: (310) 699-8051                  fax 818-784-2411
      Fax: (310) 943-2220
    5
      RICHARD M. BARNETT (CSBN 65132)            PAUL L. GABBERT (CSBN 74430)
    6 A Professional Law Corporation             2530 Wilshire Boulevard
      105 West F Street, 4th Floor               Second Floor
    7 San Diego, CA 92101                        Santa Monica, CA 90403
      richardmbarnett@gmail.com                  plgabbert@aol.com
    8 Telephone: (6l9) 231-1182                  Telephone: 424 272-9575
      Facsimile: (619) 233-3221                  Facsimile: 310 829-2148
    9
      Michael S. Chernis (CSBN 259319)           Devin J. Burstein (CSBN 255389)
   10 CHERNIS LAW GROUP P.C.                     Warren & Burstein
      Santa Monica Water Garden                  501 West Broadway, Suite 240
   11 2425 Olympic Blvd.                         San Diego, California 92101
      Suite 4000-W                               db@wabulaw.com
   12 Santa Monica, CA 90404                     Telephone: (619) 234-4433
      Michael@chernislaw.com
   13 Tel: (310) 566-4388
      Fax: (310) 382-2541
   14
        Attorneys for Plaintiffs Does 1-6
   15
   16                          UNITED STATES DISTRICT COURT
   17                        CENTRAL DISTRICT OF CALIFORNIA
   18                                  WESTERN DIVISION
   19
      DOES 1-6, on behalf of themselves and )    No.: 2:21-cv-03254-RGK-MAR
   20 all others similarly situated,        )
                                            )
   21               Plaintiffs,             )    EX PARTE APPLICATION FOR
   22                                       )    A TEMPORARY
                           v.               )    RESTRAINING ORDER;
   23                                       )    DECLARATION; EXHIBITS
      UNITED STATES OF AMERICA, and )
   24 MERRICK GARLAND, in his official )
   25 capacity as United States Attorney )
      General,                              )
   26                                       )
                           Defendants.      )
   27 ________________________________ )
   28
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 2 of 12 Page ID #:208



    1         PLEASE TAKE NOTICE that Class Representative Plaintiffs DOES 1-6
    2
        (“Plaintiffs”), on behalf of themselves and all others similarly situated, pursuant to
    3
        Local Rule 7-19 hereby apply to the Court for a temporary restraining order for
    4
        injunctive relief in support of their Class Action Complaint. Counsel of record in this
    5
    6   case for Defendants are Andrew Brown, Assistant U.S. Attorney, Major Frauds
    7   Section, 1100 United States Courthouse, 312 North Spring Street, Los Angeles, CA
    8
        90012, (213) 894-0102, Fax: (213) 894-6269, andrew.brown@usdoj.gov, and
    9
        Maxwell K. Coll, Assistant U.S. Attorney Office of US Attorney, Criminal Division -
   10
        US Courthouse, 312 North Spring Street Suite 1200, Los Angeles, CA 90012,
   11
   12   213-894-1785. Fax: 213-894-0141, Email: maxwell.coll@usdoj.gov.
   13         Plaintiffs spoke with Mr. Brown by telephone on June 1, 2021 and informed
   14
        him of the grounds for this application. Mr. Brown stated that the government would
   15
        oppose. Mr. Brown and Mr. Coll are counsel of record on the Court’s ECF system,
   16
        so they will be served with this TRO application immediately after filing.
   17
   18   Dated: June 2, 2021              Respectfully submitted,
   19                                    LAW OFFICE OF ERIC HONIG
                                         A Professional Law Corporation
   20
                                         RICHARD M. BARNETT
   21                                    ERIC D. SHEVIN
                                         CHERNIS LAW GROUP P.C.
   22                                    PAUL L. GABBERT
                                         DEVIN BURSTEIN
   23
   24
                                         /s/  Eric Honig
   25                                    ________________________________
   26                                    ERIC HONIG
                                         Attorneys for Plaintiffs and the Class
   27
   28
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 3 of 12 Page ID #:209



    1                                   I. INTRODUCTION
    2
              Circumstances have changed. After the Court ruled on Plaintiffs’ prior
    3
        TRO request, the government began administrative civil forfeiture proceedings
    4
        against the class members’ property. As a result, Plaintiffs and putative class
    5
    6   members are now in the untenable position of having to choose between their Fifth
    7   Amendment rights or losing their personal property. See Simmons v. United States,
    8
        390 U.S. 377, 394 (1968) (“we find it intolerable that one constitutional right should
    9
        have to be surrendered in order to assert another.”). This Court’s intervention is
   10
        required.
   11
   12         Plaintiffs merely ask that, at least for the administrative forfeiture proceedings,
   13   they be permitted to proceed pseudonymously. That is the only way to safeguard their
   14
        Fifth Amendments rights, and those of the other prospective class members. See
   15
        Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir.
   16
        2000) (“pseudonyms are specifically allowed when the anonymous party
   17
   18   would otherwise “risk[] criminal prosecution.””).
   19         Accordingly, Plaintiffs ask the Court to grant a TRO directing the
   20
        government to accept pseudonymous property claims, and/or to appoint a special
   21
        master to handle the receipt and administration of such claims filed in the box
   22
        holders’ given names, but not disclose their identities to the government..
   23
   24                                 II. RELEVANT FACTS
   25         The Court is familiar with this background of the case. Thus, Plaintiffs
   26
        turn directly to the changed circumstances. The FBI has instituted administrative civil
   27
   28                                               1
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 4 of 12 Page ID #:210



    1   forfeiture proceedings against the property of Plaintiffs and the putative class
    2
        members that was held in the seized safe deposit boxes. See Exhibit A, Notice of
    3
        Seizure and Initiation of Administrative Forfeiture Proceedings (including Plaintiffs’
    4
        box numbers 5006, 6710, 4300, 400, and 40).1
    5
    6         According to the FBI, Plaintiffs and the class members have only until June 24,
    7   2021 to file a claim with the FBI contesting forfeiture of their property. Id., ¶II.A,
    8
        II.B, and II.I. Citing to 18 U.S.C.§983(a)(2)(C) and 28 U.S.C. §1746, the Notice
    9
        states that a claim must only 1) be filed in writing, 2) describe the seized property, 3)
   10
        state the ownership or other interest of the claimant, and 4) be made under oath,
   11
   12   subject to penalty of perjury or meet the requirements of an unsworn statement under
   13   penalty of perjury. Id., ¶II.C. The Notice also states that filing of a timely claim
   14
        stops the administrative forfeiture proceeding, and that the seizing agency (FBI) will
   15
        forward the claim to the U.S. Attorney’s Office for further proceedings. Id., ¶II.G.
   16
        Thus, Plaintiffs and class members must now decide between filing claims with the
   17
   18   FBI or lose their property to government forfeiture.
   19                                 III. LEGAL STANDARD
   20
              The Court set out the standard for issuance of a TRO in its previous Order
   21
        dated April 22, 2021. ECF 23, p. 3. Plaintiffs will not repeat it here.
   22
              Instead, the point of law most relevant to this application is simple: Federal
   23
   24   courts have jurisdiction over the FBI’s administrative forfeiture proceedings to
   25
   26         Plaintiffs, who presumably remain anonymous to the FBI, only learned of the
              1

      Notice of Seizure indirectly; the notice was not served on them or their counsel by the
   27 government. Declaration of Eric Honig, ¶6.
   28                                               2
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 5 of 12 Page ID #:211



    1   review whether an administrative forfeiture satisfied statutory and due process
    2
        requirements.” United States v. McGlory, 202 F.3d 664, 670 (3d Cir. 2000), citing
    3
        United States v. Woodall, 12 F.3d 791, 793 (8th Cir.1993) (citing cases); see also,
    4
        Longenette v. Krusing, 322 F.3d 758, 760 (3d Cir. 2003) (“We have jurisdiction to
    5
    6   review administrative forfeitures for constitutional infringements or procedural
    7   errors.”); United States (Drug Enforcement Agency) v. One 1987 Jeep Wrangler Auto.
    8
        VIN No. 2BCCL8132HBS12835, 972 F.2d 472, 480 (2d Cir. 1992)(once the Notice of
    9
        Claim was received, the government could not arbitrarily decide it was not in
   10
        response to the current seizure; “[t]o do so, as they did, defeats the procedural
   11
   12   protections of the statute allowing for an opportunity to be heard.”); see also
   13   Scarabin v. Drug Enforcement Admin., 919 F.2d 337 (5th Cir.1990).
   14
              Thus, this Court’s power to grant the requested TRO is beyond dispute.
   15
                                            IV. DISCUSSION
   16
              In their Class Action Complaint, Plaintiffs seek injunctive and/or declaratory
   17
   18   relief to allow them to file administrative claims to their property using a pseudonym
   19   to identify themselves, or, in the alternative, an order appointing a special master to
   20
        administer claims filed in their own names (out of the purview of the defendant
   21
        government). ECF 1, ¶¶44-45; Prayer for Relief, ¶¶c and d.
   22
              To contest the administrative forfeiture of the property, a property owner must
   23
   24   file a claim with the FBI not later than the deadline set forth in a personal notice letter
   25   (not later than 35 days after the date the letter is mailed), except if that letter is not
   26
        received, then a claim may be filed not later than 30 days after the date of final
   27
   28                                                 3
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 6 of 12 Page ID #:212



    1   publication of notice of seizure. If a box holder files an administrative claim, then
    2
        the government must file a judicial civil forfeiture action within 90 days after the
    3
        claim contesting forfeiture is submitted to the seizing agency or else return the
    4
    5
        property. 18 U.S.C. § 983(a)(3)(A) and (B).

    6
    7      The forfeiture statute does not require property owners to use their given
        names when filing an administrative claim.
    8
    9          As a matter of law, An administrative forfeiture claim need only 1) identify
   10 the specific property being claimed, 2) state the claimant's interest in the property;
   11 and 3) be made under oath, subject to penalty of perjury or meet the requirements of
   12 an unsworn statement under penalty of perjury. 18 U.S.C. §983(a)(2)(C); see also
   13 Exhibit B, ¶II.C.
                       2



   14
                  Therefore, neither the forfeiture statute nor the FBI’s own seizure notice
   15
   16     require a claimant to identify themselves by their given name. Accordingly, a
   17
        property owner may file an administrative forfeiture claim with the FBI using a
   18
                                   3
   19 pseudonym such as “John Doe.”
   20
   21
   22         2
               For those claimants who do not wish to “swear” in their declaration under
      penalty of perjury, they can file their claim pursuant to 28 U.S.C. §1746 (wherever,
   23 under any law of the United States, any matter is required to be supported by a sworn
      declaration in writing of the person making the same, such matter may be supported by
   24 the unsworn declaration of such person under penalty of perjury, i.e., they may state “I
      declare (or certify, verify, or state) under penalty of perjury under the laws of the United
   25 States of America that the foregoing is true and correct.”).
   26         3
               To maintain their anonymity throughout the administrative claims process (at
      least through the government’s filing of a judicial civil forfeiture complaint), a Doe
   27 claimant can file their claim through an attorney, and/or use a post office box as their
   28                                               4
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 7 of 12 Page ID #:213



    1         The government, however, has told Plaintiffs it will oppose such
    2
        pseudonymous administrative filings. The parties are now at an impasse. Only this
    3
        Court can intercede by directing the government to accept, at least for now in the
    4
        administrative stage of the civil forfeiture proceedings, the pseudonymous claims.
    5
    6         To this end, it is important to highlight that the government’s opposition to
    7   Plaintiffs’ initial application for a TRO cited no grounds for its opposition to box
    8
        holders’ use of pseudonyms at the administrative stage of the proceedings. Nor do
    9
        such grounds exist. By sending out the Notice of Seizure, the government already has
   10
   11   made the decision to seek forfeiture without needing to know the identity of the

   12   currently anonymous safe deposit box holders. This action proves Plaintffs’ point.
   13
              Moreover, civil forfeiture cases are in rem and filed against the property, not
   14
        the person, so the government does not need to know the identity of the property
   15
   16   owner before it files a judicial complaint for forfeiture. United States v. Ursery, 518

   17   U.S. 267, 283 (1996)(in an in rem forfeiture proceeding, it is the property which is
   18   proceeded against, and by resort to a legal fiction, held guilty and condemned); see
   19
        also, e.g., Exhibit B, Verified Complaint for Forfeiture (redacted) in U.S. v.
   20
        $599,600.00 at 3:15-17 (the government filed a complaint and alleged that seized
   21
   22   currency was subject to forfeiture although the person found in possession of it could

   23   not identify the owner).
   24
              On the other hand, the Constitutional rights of the Plaintiff safe deposit box
   25
   26
   27   contact address.
   28                                               5
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 8 of 12 Page ID #:214



    1   holders, in the absence of the requested preliminary relief, will be irreparably harmed
    2   if they must forgo their Fifth Amendment rights and expose themselves to a potential
    3
        criminal investigation, which the government has promised it will conduct if it learns
    4
        the box holders’ names. ECF 16, 16:6-8 (“[T]he government will conduct criminal
    5
        investigations where it has reason to believe that serious offenses have been
    6
    7   committed....”). Plaintiffs cannot be compelled to aid the government in criminally
    8   investigating themselves. See Doe v. Glanzer, 232 F.3d 1258, 1263 (9th Cir.
    9
        2000)(the Fifth Amendment privilege against self-incrimination “can be asserted in
   10
        any proceeding, be it civil, criminal, administrative, judicial, investigative or
   11
   12   adjudicatory.”). Thus, Plaintiffs satisfy the factors required for a TRO.
   13         First, they have shown a likelihood of success on the merits; the forfeiture
   14
        statute on its face does not require a person to use his given name (as opposed to a
   15
        pseudonym) when filing an administrative claim with the seizing agency (the FBI
   16
   17   here). Thus, the government has no legal basis to reject administrative claims filed
   18   with a pseudonym.
   19
              Second, Plaintiffs have shown a likelihood of irreparable harm to them if they
   20
        are forced to identify themselves in the administrative proceedings, since the
   21
   22   government has made it clear that it intends to criminally investigate the Plaintiffs

   23   because currency was stored in their boxes.4 See Melendres v. Arpaio, 695
   24
   25         See ECF 16, Declaration of SA Justin Palmerton, p. 24, ¶5 (“[B]oxes containing
              4

      items normally stored in a safety deposit box – important papers and jewelry, for
   26 example – are not criminally investigated. Conversely, boxes containing suspiciously
      large sums of cash to which drug detecting dogs alert will be.”). Also, “[a]ccording to
   27 the FBI’s records, the boxes claimed by the plaintiffs Does 1-6 all contained cash . . . .
   28                                                6
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 9 of 12 Page ID #:215



    1   F.3d 990, 1002 (9th Cir. 2012)( “[T]he deprivation of constitutional rights
    2   ‘unquestionably constitutes irreparable injury.’”).
    3
              Third, the balance of equities tips in favor of Plaintiffs. At this stage, the
    4
        government will not be harmed by a pseudonymous administrative claim. The
    5
    6   government has already made its own (non-judicial) determination that there was
    7   probable cause to seize and forfeit Plaintiffs’ property – evidenced by its decision to
    8
        seize the property for forfeiture and serve the Notice of Seizure without knowing
    9
        Plaintiffs’ identities. Further, as shown above, the government does not need to know
   10
        the name of the owner of the seized property for it to prepare and file a civil forfeiture
   11
   12   complaint.5
   13
              Finally, a TRO is in the public interest, since “it is always in the public interest
   14
        to prevent the violation of a party’s constitutional rights.” Melendres v. Arpaio, 695
   15
        at 1002 (citation and internal quotation marks omitted). “When the agency stands at
   16
   17   the hearing room door and arbitrarily denies access thereto, a clear violation of due
   18   process is made out.” One 1987 Jeep Wrangler Auto., 972 F.2d at 482.
   19
              Accordingly, Plaintiffs request the Court to temporarily restrain the Defendant
   20
   21
        government, including the FBI, from rejecting administrative forfeiture claims that

   22   are filed with the FBI using a pseudonym. Alternatively, Plaintiffs request the Court
   23
   24   [and] Drug detecting dogs alerted to most of the stashes of cash, but not all.” Id., p. 23,
        ¶4.
   25
              Even after an administrative claim is filed, the government has an additional 90
              5
   26 days to continue its investigation before it must file a complaint or return the property.
      During that time, the government can continue to conduct its investigation, a process
   27 with which Plaintiffs are not seeking to interfere.
   28                                               7
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 10 of 12 Page ID #:216



        to appoint a special master, with whom box holders can file their administrative
    1
    2 claims using their given names and who can maintain their anonymity from the
    3 government. Fed.R.Civ.P. 53(a)(1)(C)( court may appoint a master only to “address
    4
        pretrial and post trial matters that cannot be effectively and timely addressed by an
    5
        available district judge or magistrate judge of the district.”); Hilao v. Estate of
    6
    7
        Marcos,103 F.3d 767, 772 (9th Cir. 1996)(court appointed a special master to

    8 supervise proceedings related to the compensatory-damage phase of the trial in
    9 connection with the class).
   10   Dated: June 2, 2021              Respectfully submitted,
   11
                                         LAW OFFICE OF ERIC HONIG
   12
                                         A Professional Law Corporation
   13                                    RICHARD M. BARNETT
   14                                    ERIC D. SHEVIN
   15                                    CHERNIS LAW GROUP P.C.
                                         PAUL L. GABBERT
   16
   17
                                         /s/ Eric Honig
   18                                    ________________________________
   19                                    ERIC HONIG
   20                                    Attorneys for Plaintiffs and the Class
   21
   22
   23
   24
   25
   26
   27
   28                                               8
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 11 of 12 Page ID #:217



                                  DECLARATION OF ERIC HONIG
    1
    2         I, Eric Honig, state and declare as follows:
    3
              1.       I have personal knowledge of the facts hereinafter stated, and if called
    4
    5
        upon to testify, I could and would competently testify thereto.

    6         2.       I am counsel of record for the Plaintiff Class Representatives in this
    7
        action. This declaration is in support of Plaintiffs’ application for a temporary
    8
        restraining order relating to the relief sought in the Class Action Complaint filed in
    9
   10
        this action.

   11         3.       On June 1, 2021, prior to filing this application, I spoke with lead
   12
        counsel of record for Defendants, Assistant U.S. Attorney Andrew Brown, by
   13
        telephone informing him of the intended filing of this TRO application. Mr. Brown
   14
   15
        told me the government will oppose the Court granting the requested relief.

   16         4.       Exhibit A is a true and correct copy of an FBI Notice of Seizure and
   17
        Initiation of Administrative Forfeiture Proceedings.
   18
   19         5.       Exhibit B is a true and Correct copy of the Verified Complaint for

   20   Forfeiture (redacted) filed by the U.S. government in this judicial district in U.S. v.
   21   $599,600.00, No. 2:19-CV-00088-JLS-AFM.
   22
              6.       Plaintiffs, who presumably remain anonymous to the FBI, only learned
   23
   24   of the existence of the FBI Notice of Seizure indirectly; the notice was not served on
   25   them or their counsel by the government.
   26
   27
   28                                                9
Case 2:21-cv-03254-RGK-MAR Document 26 Filed 06/02/21 Page 12 of 12 Page ID #:218



              I certify under penalty of perjury of the laws of the United States of America
    1
    2   that the foregoing is true and correct. Executed on June 2, 2021 at Marina del Rey,
    3   California.
    4
    5                                   /s/ Eric Honig
    6                                   ERIC HONIG
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                             10
